Citation Nr: 1811348	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for residuals of a heart attack, to include as secondary to service-connected hypertension.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1981 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2011, the RO denied service connection for residuals of a stroke, residuals of a heart attack, and a seizure disorder.  In August 2012, the RO denied A&A benefits.

The Board previously remanded these issues for additional development in December 2015.  Specifically, the Board found that the Veteran had filed a timely notice of disagreement for the June 2011 rating decision denying his service connection claims, and that no statement of the case (SOC) had been promulgated in response.  The A&A claim was remanded because it was intertwined with those service connection claims.

In February 2016, the RO issued the appropriate SOC for the service connection claims, as well as a supplemental SOC (SSOC) for the A&A claim.  That same month, the Veteran filed a VA Form 9 substantive appeal.  In that appeal, he checked the box indicating that he was limiting his appeal to certain issues, and in the space below, he wrote, "I am appealing the decision of denial for aid and attendance."  This submission was interpreted by the RO as not being responsive to the SOC for the claimed service connection issues, and those issues were not certified to the Board.

The Board notes that the VA Form 9 was provided to the Veteran as an attachment to the SOC for the service connection issues.  Moreover, in his VA Form 9, the Veteran also stated, "I strongly disagree that this isn't related to my high blood pressure."  Because he has claimed service connection for disabilities as being secondary to his service-connected high blood pressure, the Board finds that the Veteran's submission constitutes a valid substantive appeal for the service connection claims.   See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants).  The Comer court noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed to be proceeding on a pro se basis as VSOs, while providing valuable assistance to claimants, were generally not trained or licensed in the practice of law.

The issues of entitlement to residuals of a stroke and entitlement to A&A are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a seizure disorder.

2.  The Veteran has not been diagnosed with a heart attack.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for residuals of a heart attack have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

In this case, the Veteran's VA and private treatment records, generated during and prior to the appeal period, do not reflect any diagnoses or other findings of a seizure disorder or a heart attack.  There are extensive findings regarding the stroke he sustained in April 2007, and that claim will be addressed below.  However, there is no basis for concluding that a current disability or residuals have been established for seizures or a heart attack.

A July 2010 VA examiner specifically noted that the Veteran never had any recorded seizures in the medical record.  He did have episodes of cough syncope when he would violently and continuously cough for several seconds and be unresponsive for a few minutes afterwards.  However, once the coughing spells subsided, there were no episodes of passing out.  The examiner noted that the Veteran was not taking any anti-convulsant medication, with the exception of the Dilantin he was prescribed for a few months solely as a preventative measure after his April 2007 head injury.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As no current disability has been established for either a seizure disorder or a heart attack, service connection for those conditions is not warranted.


ORDER

Service connection for a seizure disorder is denied.

Service connection for residuals of a heart attack is denied.


REMAND

The Veteran contends that he sustained a stroke which was secondary to his service-connected hypertension.  Private treatment records dated April 2007 show that the Veteran fell from a horse and sustained a head injury with loss of consciousness.  After being admitted for treatment, he was found to have an intraparenchymal hemorrhage in the posterior pons, also identified as a pontine hemorrhage.  These records diagnosed the condition as secondary to a closed head injury.

A July 2010 VA neurologist concluded that the hemorrhage was not due to the Veteran's hypertension.  He noted that the Veteran had sustained a head injury, and the treating physicians at the time diagnosed the hemorrhage as secondary to that injury.  The examiner also noted that the Veteran's blood pressure on admission was 140/80, which suggested that it was not very high.  At no time could the examiner find markedly elevated hypertension to explain the hemorrhage.

In August 2010, a VA internal medicine physician noted that the Veteran's blood pressure readings from February 2007, two months prior to his hemorrhage, ranged from 159 to 173 systolic and 114 to 122 diastolic.  He stated that it seemed that the pontine hemorrhage was a traumatic hemorrhage, but that it was equally possible that it was a stroke secondary to hypertension.

In a March 2011 addendum, the July 2010 VA examiner noted that the August 2010 examiner did not offer any proof or evidence to show that hypertension was recorded when the Veteran was admitted to the trauma center.  Rather, records show that his blood pressure was 140/80 when he was admitted, and 112/77 on later reading.  He reiterated that the treating physician mentioned the cause of the hemorrhage as trauma.

Unfortunately, these opinions are not adequate.  First, while the July 2010 VA examiner acknowledged the 140/80 blood pressure reading taken on April 27 when the Veteran was admitted, those records also note a reading of 150/90 under the "pre-hospital chief complaint" section.  Second, while the examiner acknowledged the 112/77 reading recorded on May 2, he did not address a 147/97 reading from May 1.

Finally, none of the opinions address whether the Veteran's hemorrhage was aggravated by his hypertension, which is a separate question from causation.  Therefore, a supplemental opinion is necessary.

With respect to the Veteran's claim for A&A benefits, the record is clear that the residuals of the Veteran's stroke result in substantial impairment, and it follows that the claim for A&A is intertwined with the service connection claim for the stroke and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion regarding the etiology of the Veteran's stroke.  The examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's April 2007 intraparenchymal hemorrhage in the posterior pons (also identified as a pontine hemorrhage) was caused by his service-connected hypertension?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's April 2007 intraparenchymal hemorrhage in the posterior pons (also identified as a pontine hemorrhage) was aggravated or worsened by his service-connected hypertension?

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  Private records dated April 27, 2007, show the Veteran was admitted for treatment after falling off a horse and losing consciousness.  He was diagnosed with a small intraparenchymal hemorrhage secondary to a closed head injury.  The admission records note a blood pressure reading of 150/90 under the "pre-hospital chief complaint" section, and a reading of 140/80 in the vital signs section.

ii.  Private records from May 1, 2007, show a blood pressure reading of 147/97.  On May 2, 2007, the reading was 112/77.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must provide an explanation for why this is the case, such as whether there is inadequate factual information, whether the question falls beyond the limits of the examiner's knowledge, whether the question is beyond the limits of the medical community, or another reason.

If the examiner determines that an in-person examination is required, one must be scheduled.

2.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for residuals of a stroke and entitlement to A&A.  If any claims are not granted, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


